Per Curiam.
The defendant, C. D. Ridenour, was informed against in the district court for Phelps county, and there charged with having unlawfully and feloniously stolen 22 chickens of the value of $20, or about that sum. Upon trial to a jury the defendant was found guilty as charged and he was thereupon sentenced to serve a term of six months in the penitentiary. He prosecutes error to this court.
This is the second appearance of this case here. On the first appeal the cause was remanded for a new trial because of certain errors in the record. The facts in the case are set out in the former opinion, to which reference may be had. Ridenour v. State, 119 Neb. 688.
Upon an examination of the record we conclude that the; verdict is amply sustained by the evidence. We have examined the various assignments of alleged error to which the defendant has directed our attention and find them free from prejudicial error.
The judgment of the district court is therefore affirmed, but with directions, however, that the defendant be confined in the county jail six months instead of in the penitentiary.
Affirmed: Sentence modified.